MEMORANDUM **
In these consolidated appeals, Michael Scott Patrick appeals his conviction and 210-month sentence imposed after his jury trial for bank robbery, in violation of 18 U.S.C. § 2113(a). Patrick also appeals the revocation of his supervised release and the imposition of 24-month sentence in connection with the revocation.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Patrick has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. The government filed an answering brief suggesting four possible issues, and Patrick has filed a pro se supplemental brief raising the same issues discussed in the government’s brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED and the judgment of the district court in each of these consolidated appeals is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.